Citation Nr: 0511203	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable disability rating for right ear 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992 and from April 1993 to November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for right ear 
hearing loss and assigned a non-compensable rating for the 
disorder.  The veteran perfected an appeal of the assigned 
rating.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The average puretone threshold in the right ear is 
70 decibels, with speech discrimination ability of 
72 percent, and the hearing acuity in the left ear is normal.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.383 as amended by Compensation 
for Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 
(Aug. 9, 2004), 3.385, 4.1, 4.3, 4.85, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
disability rating for his right ear hearing loss because he 
has difficulty hearing when background noise is present.


Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  The veteran's 
claim for service connection for right ear hearing loss was 
filed in June 2002.  The provisions of the VCAA are, 
therefore, potentially applicable to the instant appeal.  
VA's General Counsel has held, however, that if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03.  Precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2004).

In the instant appeal the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for hearing loss in July 2002.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, he could obtain the 
evidence and submit it to the RO.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  

In the March 2003 rating decision here on appeal, the RO 
granted service connection for right ear hearing loss and 
assigned a non-compensable rating for the disorder.  The 
veteran then submitted a notice of disagreement with the 
assignment of the non-compensable rating.  Because he raised 
the issue of entitlement to a higher rating in the context of 
his appeal of the rating initially assigned, the Board finds 
that the provisions of the VCAA are not applicable to the 
instant appeal.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal of the initially assigned 
rating, the Board finds that the July 2002 notice informed 
him of the relative responsibilities of the veteran and VA in 
developing any evidence relevant to his claim.  In addition, 
he and his representative were provided with a copy of the 
appealed rating decision and a statement of the case.  In 
those documents the RO informed them of the specific rating 
criteria pertaining to the evaluation of hearing loss, as 
well as the reasons for determining that the criteria for a 
compensable rating were not met.  In these documents the RO 
also informed them of the cumulative evidence previously 
provided to VA or obtained by VA on the veteran's behalf, and 
any evidence he identified that the RO was unable to obtain.  
The Board finds that in all of these documents the RO 
informed the veteran of the evidence needed to establish 
entitlement to a higher rating, the evidence that he was 
responsible for submitting, and the evidence that VA would 
obtain in order to substantiate his appeal of the assigned 
rating.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The RO has obtained the veteran's service department 
treatment records and provided him a VA audiometric 
examination in December 2002.  The veteran's representative 
contends that the case should be remanded for an additional 
audiometric examination on the basis that the veteran has 
asserted that an increase in his hearing loss has occurred.   
In his August 2003 substantive appeal the veteran stated, 
however, that his hearing loss had occurred during active 
duty and "has gotten worse over the years."  The veteran's 
statement indicates that his hearing loss has worsened since 
he was separated from service in 1996, not since the December 
2002 VA audiometric examination.  The Board finds, therefore, 
that remand of the case to provide the veteran an additional 
examination is not warranted.  See VAOPGCPREC 11-95 (an 
examination that was adequate for the RO's determination will 
ordinarily be adequate for the Board, unless the veteran 
alleges a worsening of the disability subsequent to the RO 
examination).

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his appeal and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his appeal.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 2003.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Evaluations of unilateral defective hearing range from non-
compensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).

If service connection has been granted only for defective 
hearing involving one ear, the hearing acuity of the non-
service-connected ear is considered to be normal unless the 
service-connected hearing loss is at least 10 percent 
disabling and the hearing loss in the other ear meets the 
definition of a hearing loss disability as defined in 
38 C.F.R. § 3.385.  See Boyer v. West, 11 Vet. App. 477 
(1998), aff'd on reh'g, 12 Vet. App. 142 (1999); 38 C.F.R. 
§§ 3.383, as amended by Compensation for Certain Cases of 
Bilateral Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004), 
4.85(f) (2004); VAOPGCPREC 32-87.  If those requirements are 
met, the hearing loss is evaluated as if service connection 
has been established for the hearing loss in both ears.

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Service department treatment records indicate that the 
veteran underwent audiometric testing in May 2002 that 
revealed puretone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
60
70
75
75
LEFT
20
15
15
20
20

Based on these figures, the average puretone loss in the 
right ear was 70 decibels.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear.  A 
hearing loss disability as defined in 38 C.F.R. § 3.385 is 
not shown in the left ear, and the hearing acuity in the left 
ear is presumed to be normal for the purpose of determining 
the appropriate rating for the service-connected right ear 
hearing loss.

The VA audiometric examination in December 2002 revealed an 
average puretone threshold in the right ear of 64 decibels, 
and speech recognition ability of 84 percent.  Hearing acuity 
in the left ear was again within normal limits.

Disability ratings for hearing loss are derived from a 
mechanical application of the Rating Schedule to the numeric 
designations resulting from the audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  By utilizing 
the May 2002 test results that are more favorable to the 
veteran, a non-compensable rating is assigned for unilateral 
defective hearing where the puretone threshold average is 
70 decibels, with speech recognition ability of 70 percent 
correct, if there is no hearing loss disability in the non-
service connected ear.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).  The Board finds, therefore, that the criteria 
for a compensable disability rating have not been met since 
the claim for service connection for right ear hearing loss 
was initiated.  Fenderson, 12 Vet. App. at 126-27.  For that 
reason the Board has determined that the preponderance of the 
evidence is against the appeal to establish entitlement to a 
compensable disability rating for right ear hearing loss.




ORDER

The appeal to establish entitlement to a compensable 
disability rating for right ear hearing loss is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


